Citation Nr: 0636218	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-32 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to increased burial allowance based upon service-
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD


D. J. Drucker, Counsel





INTRODUCTION

The veteran had active military service from February 1942 to 
August 1944.  The appellant herein has brought this claim and 
appeal as the daughter of a deceased veteran who died in July 
2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
a November 2002 letter, the RO awarded the appellant a burial 
allowance based upon the non-service-death of the veteran.  
In a March 2003 rating decision, the RO denied service 
connection for the cause of the veteran's death (for the 
purpose of payment of additional burial benefits), and she 
submitted a timely notice of disagreement (NOD) as to the 
RO's action.  The Board is of the opinion that the issue, as 
now characterized on the title page of the present decision, 
most accurately represents the current status of the 
appellant's claim.  


FINDINGS OF FACT

1.	During service, the veteran sustained a wound that 
necessitated amputation of his right leg below the knee 
and, in an August 1944 rating decision, the RO granted 
service connection for amputation of the right lower 
extremity, 6 1/2 inches below the knee, evaluated as 40 
percent disabling, and superficial scars from gunshot 
wounds to the left buttock, awarded a non-compensable 
disability evaluation.  The RO also awarded special 
monthly compensation (SMC) on account of anatomical loss 
of one foot.

2.	The veteran died in July 2002 and the certificate of 
death indicates that the immediate cause of the 
veteran's death was arteriosclerotic heart disease.

3.	A service-connected disability is not shown to have 
caused or contributed materially to producing or 
accelerating the veteran's demise.

4.	The veteran did not die while admitted to a VA medical 
facility; he was buried in a National cemetery.

5.	The appellant made a timely submission of the required 
claim and receipt evidence showing her payment in excess 
of $4100 for the veteran's burial and interment 
allowance expense.


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
substantially or materially contribute in producing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2006).

2.  Increased service-connected burial benefits are not 
payable.  38 U.S.C.A. §§ 2302, 2303, 2307, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.1600, 3.1601 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the VCAA duty-to-notify 
(38 U.S.C.A. § 5103(a)).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  However, in the 
instant case, in an October 2006 letter, the RO provided the 
appellant with notice consistent with the Court's holding in 
Dingess.  Further, as the appellant's claim for increased 
burial benefits based upon the service-connected death of the 
veteran is being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to her.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudications, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In December 2002 and April 2004 letters, the RO informed the 
appellant of its duty to assist her in substantiating her 
claim under the VCAA, and the effect of this duty upon her 
claim.  In addition, the appellant was advised, by virtue of 
a detailed June 2004 statement of the case (SOC) of the 
pertinent law, and what the evidence must show in order to 
substantiate her claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that the SOC issued by the RO clarified 
what evidence would be required to establish a higher level 
of burial benefits based upon the service-connected death of 
the veteran.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran died in July 2002, and his death certificate 
lists the immediate cause of death as arteriosclerotic heart 
disease.  No other significant conditions contributing to 
death but not resulting in the underlying cause were reported 
and an autopsy was not performed.

At the time of the veteran's death, he was service-connected 
for amputation of the right lower extremity, 6 1/2 inches below 
the knee, evaluated as 40 percent disabling, and for 
superficial scars from gunshot wounds to the left buttock, 
assigned a noncompensable disability evaluation.  SMC on 
account of the anatomical loss of one foot was also in 
effect.

The appellant claims that she is entitled to payment of 
service-connected death burial allowance, on the basis that 
the veteran's cause of death was related to his military 
service.  (The claims file shows that payment of non-service-
connected burial benefits was authorized by the RO in 
November 2002.)

The appellant notes that the veteran was service-connected 
for amputation of his right lower leg as a result of a wound 
incurred in service.  She maintains that he developed an 
ulcer on his hip where metal was placed (or he was wounded) 
and his amputated leg worsened, rendering him unable to leave 
his house for over 13 years.  In her NOD received in April 
2003, she said that as an amputee, the veteran lost his 
balance and fell and was unable to ascend and descend stairs 
that made him unable to leave the house.  He walked with a 
cane and walker, was unable to stand in the shower or stand 
to prepare food, ate frozen prepared foods, and was rendered 
immobile during the day.  

Further, the appellant said that the veteran developed a 
fluid build-up in his body and diabetes but refused to go to 
the VA hospital in New York because he did not like it.  She 
indicated he was seen on one occasion for a groin problem at 
Elmhurst Hospital.  The appellant said in 2002 the veteran 
was hospitalized at Queens Mont Sinia (Mt. Sinai?) hospital 
in Astoria, New York, after he fell and was unable to get up.  
She said his amputated leg was swollen and his body was 
retaining fluid.  After his release, she contacted VA 
regarding outpatient services and was advised that the 
veteran required an initial physician evaluation to get VA 
transportation to the VA medical center for treatment.  Due 
to the transportation cost, the appellant said that the 
veteran preferred to wait until his condition necessitated 
ambulance service that would take him to the VA medical 
facility.  She said that he died at home during a heat wave 
due to "a massive heart attack" that she believed was due 
to fluid build up.  In sum, she claims that the veteran fell 
when he walked due to his amputated foot that caused his 
inability to walk stairs that made him house-bound and unable 
to walk without a walker or cane that caused fluid build up 
in his lungs, heart, leg, and foot that ultimately 
contributed to his death.

According to the death certificate, the veteran evidently 
died at home from arteriosclerotic heart disease.  The 
records of the veteran's hospitalization in the months or 
weeks prior to his death at Queens Mt. Sinai Hospital in 
Astoria, New York, are not contained in the claims file as 
the appellant did not complete and return a release form 
authorizing the RO to obtain her father's medical records.  
The veteran was last examined by VA in 1945, shortly after 
his discharge from service, at which time his cardiovascular 
system was normal.  There are no recent medical records in 
the claims file. 

The veteran died in July 2002 at home and was buried at 
Calverton National Cemetery in Calverton, New York.  The 
appellant submitted a bill from the O'Shea-Hoey Funeral Home, 
Inc., located in Astoria, New York, totaling $4,195.00.

In November 2002, the RO determined that the appellant was 
entitled to $930.00.  The RO indicated that the $930.00 
consisted of $300.00 for the basic burial allowance and $630 
reimbursement of transportation expenses.  The RO noted that 
the appellant's claim for the plot allowance was disallowed 
because the veteran was buried in a national cemetery. 

In a March 2003 decision, the RO denied service connection 
for the cause of the veteran's death and eligibility to 
Dependents' Educational Assistance.  Upon receipt of the 
appellant's timely NOD, the RO issued the June 2004 SOC that 
expressly denied entitlement to service connection for the 
cause of the veteran's death, for the purpose of entitlement 
to a higher level of burial benefits.

III.	Legal Analysis

A. Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service. 

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and any of 
certain specified disorders, e.g., arteriosclerosis, becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service. 
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service- 
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service- 
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2006).  Where there is 
a single lower extremity amputation above the knee or 
bilateral amputations below the knee, service connection may 
be granted of Ischemic heart disease.  38 C.F.R. § 3.310(b).

Although the appellant may testify as to symptoms she 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

The appellant is seeking service connection for the cause of 
the veteran's death for the purpose of entitlement to a 
higher level of burial benefits.  Essentially, she contends 
that his service-connected right lower extremity disability 
resulted in his inability to walk that caused fluid build up 
that caused arteriosclerotic heart disease that contributed 
to the ultimate cause of the veteran's death.

In addition, the appellant seeks reimbursement for burial 
expenses in the amount of $4195.00 minus, presumably, the 
$930.00 she was already paid.

In order to be entitled to service-connected death and burial 
allowance the appellant must show that the cause of death was 
service connected.

A review of the evidence reflects that the veteran's death 
was not related to a disease or injury in service or to a 
service-connected disability.  The veteran died of 
arteriosclerotic heart disease.  There were no other 
significant conditions contributing to death but not 
resulting in the underlying cause noted on the death 
certificate.

There is no objective medical evidence of record to 
demonstrate any apparent relationship between the condition 
that caused the veteran's death and his service-connected 
right lower extremity disability.  The appellant insists that 
the veteran's difficulty ambulating as a result of the right 
lower extremity disability caused his immobility that caused 
a bodily fluid build up and played a contributory role in his 
death.

However, a careful review of the claims file provides no 
objective medical evidence to support her proposition.  
Indeed, the last VA examination report regarding the veteran 
is dated in 1945 when the veteran's cardiovascular system was 
normal, and arteriosclerotic heart disease was not mentioned.

Due to the utter lack of competent and probative medical 
evidence of a relationship between the veteran's death and 
any service-connected disability, service connection for the 
cause of the veteran's death is not established.  38 C.F.R. 
§§ 3.303, 3.312.

The Board, moreover, notes that the appellant is not shown to 
be competent to render medical opinions upon which the Board 
may rely.  See Espiritu, supra.

Normally under VCAA, VA would have been required to seek a 
medical opinion to assist the appellant in establishing her 
claim.  See 38 U.S.C.A. § 38 U.S.C.A. § 5103A(d).  However, 
VA is not required to provide assistance to the claimant if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  38 C.F.R. 5103A § (a)(2).

In this case, the absolute and total lack of objective 
medical evidence of a nexus militates against obtaining a 
medical opinion.  Neither the medical evidence nor the death 
certificate suggests such a link, and there is absolutely no 
evidence suggesting the contrary.


B. Increased Level of Burial Benefits

As noted, the appellant also seeks reimbursement for burial 
expenses in the amount of $4195.00 minus, presumably, the 
$930.00 she was already paid.

As noted, in order to be entitled to service-connected death 
and burial allowance the appellant must show that the cause 
of death was service-connected.

If a veteran dies as a result of a service-connected 
disability or disabilities, an amount as designated by law 
and regulation may be paid toward the veteran's funeral and 
burial expenses, including the cost of transporting the body 
to the place of burial.  If a veteran's death is not service- 
connected, an amount not to exceed the amount specified by 
law and regulation may be paid toward the veteran's funeral 
and burial expenses including the cost of transporting the 
body to the place of burial, provided that, at the time of 
death, the veteran was in receipt of pension or compensation.  
See 38 U.S.C.A. § 2307; 38 C.F.R. § 3.1600.

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).  A burial allowance is payable under certain 
circumstances to cover the burial and funeral expenses of a 
veteran and the expense of transporting the body to the place 
of burial.  38 U.S.C.A. § 2302; 38 C.F.R. § 3.1600.

The evidence required to complete a claim for the burial 
allowance and the plot or interment allowance must be 
submitted within 1 year from date of the VA request for such 
evidence.  In addition to the proper claim form the claimant 
is required to submit: (1) a statement of account, which is 
preferably on funeral director's or cemetery owner's billhead 
showing name of the deceased veteran, the plot or interment 
costs, and the nature and cost of services rendered, and 
unpaid balance; (2) receipted bills, which must show by whom 
payment was made and show receipt by a person acting for the 
funeral director or cemetery owner; and (3) proof of the 
veteran's death.  38 C.F.R. § 3.1601(b).

In cases where the veteran's death is not service-connected, 
benefits for the burial and funeral expenses in the maximum 
amount of $300.00 are payable if the deceased veteran was in 
receipt of compensation or pension at the time of his death. 
In addition, if the eligible veteran was not buried in a 
national cemetery, an additional $150.00 is payable for a 
plot allowance.  38 U.S.C.A. §§ 2302(a), 2303(b), 2307; 38 
C.F.R. § 3.1600.

In cases where the veteran's death is not service-connected 
but the veteran dies while properly hospitalized in a VA 
hospital, payment of burial expenses as specified in 38 
U.S.C. § 2303(a) and additional payment for the reimbursement 
of the costs of transportation may also be made.  38 C.F.R. § 
3.1600(c), (g).

As the veteran's death has not been found to be related to 
service, the appellant is not eligible for increased burial 
benefits at the service-connected rate.  38 U.S.C.§§ 2302, 
2307, 2308; 38 C.F.R. § 3.1601(a).

The Board notes that the veteran did not die in a VA medical 
facility.  However, the RO awarded reimbursement of 
transportation expenses in the amount of $630.  See 38 C.F.R. 
§ 3.1600(c), (g).

In summary, the appellant is entitled to payment or 
reimbursement of non-service-connected burial and interment 
expenses associated with the veteran's death. Although the 
appellant has documented that her expenses were in excess of 
$930.00 that is the maximum amount available under the 
regulation for non-service-connected burial and internment 
expenses reimbursement.



ORDER

Increased burial benefits based on service connection for the 
cause of the veteran's death are denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


